DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to at least independent claims 1 and 8 have been considered, but are not persuasive. The new ground of rejection cites Nagata US 2012/0050653 as teaching the amended claim limitations in claims 1 and 8.

Claim Objections
Claims 1 and 8 objected to because of the following informalities:  
Claim 1, line 14, the phase “no other spacer” should be “no other spacers”; and
Claim 8, line 16, the phase “no other spacer” should be “no other spacers”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-10, 12, 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto US 2010/0118254 in view of Minowa JP 2007240599 (provided in the IDS filed on 02/19/2021 with English translation) and Nagata US 2012/0050653.

    PNG
    media_image1.png
    794
    697
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    801
    778
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    791
    714
    media_image3.png
    Greyscale

Regarding claim 1, Hashimoto discloses a substrate, in at least figs.1-5C, 7A, 11A and 12A comprising: 
a base layer (201); and 

wherein each spacer has a curved portion (see fig.3), 
wherein a cross section of the curved portion has at least one region having a curvature (see fig.3),
wherein a center of curvature of the at least one region is inside the cross section of the curved portion (see fig.3),
wherein, when a normal pitch of the plurality of spacers is P, a standard deviation of the numbers of the spacers in a square region having sides of length 10P is 2 or less (see at least annotated figs.7A, 11A and 12A above discloses a standard deviation is 2 or less), and
wherein the plurality of spacers are arranged such that a distribution of a pitch between adjacent spacers is represented by a spacing normal distribution diagram, wherein a pitch between adjacent spacers is represented on an x-axis of the diagram and a ratio of adjacent spacers having a given pitch is represented on the y-axis of the diagram, wherein a sum of all ratios of adjacent spacers having a given pitch is 1 (see at least annotated fig.7A above, there are 8 Pitch C, 6 Pitch A, 6 Pitch B, 4 Pitch D and 4 Pitch E, which forms a spacing normal distribution diagram; Also, see each of annotated figs.11A and 12A forms a spacing normal distribution diagram as well) wherein a full width at half maximum (FWHM) height of the spacing normal distribution diagram is in a range of 0.5 µm to 1000 µm (see annotated fig.7A above, suggestion to increase to the size of the original fig.7A for the measurement purpose. The Examiner measured and calculated: FWHM=Pitch B-Pitch A=1/6 times the diameter of 
Hashimoto does not explicitly disclose each spacer has a tapered portion, the tapered portion is disposed between the curved portion and the base layer, and wherein a cross section of the tapered portion has a curved shape, wherein a center of curvature of the curved shape is outside the cross section of the tapered portion, and when four spacers among the plurality of spacers are selected to form a closed figure that is a quadrangle, the quadrangle having no other spacers therein, and no other spacer directly contact the quadrangle, a ratio of a number of sides having the same length among sides of the quadrangle is 40% or less, each length of a side being defined as a pitch.
Minowa discloses a substrate, in figs.1-3, each spacer has a tapered portion (connecting portion A), the tapered portion is disposed between the curved portion (see 
Nagata discloses a substrate, in at least figs.1-8, when four spacers (24) among the plurality of spacers are selected to form a closed figure that is a quadrangle (see annotated fig.8 below), the quadrangle having no other spacers therein, and no other spacer directly contact the quadrangle (see annotated fig.8 below), a ratio of a number of sides having the same length among sides of the quadrangle is 40% or less (see annotated fig.8 below, it is 0%), each length of a side being defined as a pitch (see annotated fig.8 below) for the purpose of forming spacers in both non-display region and display region to control the space between two substrates (para.42 and 53).

    PNG
    media_image4.png
    771
    658
    media_image4.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each spacer has a tapered portion, the tapered portion is disposed between the curved portion and the base layer, and wherein a cross section of the tapered portion has a curved shape, wherein a center of curvature of the curved shape is outside the cross section of the tapered portion, and when four spacers among the plurality of spacers are selected to form a 
Regarding claim 2, Hashimoto discloses the cross section of the curved portion has a maximum curvature of about 2000 mm-1 or less (the curvature=1/radius=1/14µm=71 mm-1, para.129 discloses the columnar spacer 205 has diameter of 28 µm)
Regarding claim 3, Hashimoto discloses the cross section of the curved portion does not include a curvature of 0 mm-1(see fig.3).
Regarding claim 4, Hashimoto discloses the curved portion has a height in a range of 1µm to 20µm (3.5µm, para.143).
Regarding claim 5, Hashimoto discloses the curved portion has a width in a range of 2µm to 40µm (28µm, para.129).
Regarding claim 6, Hashimoto discloses the spacer has a height of 3.5µm (para.143).
Hashimoto in view of Minowa and Nagata does not specifically disclose the recited range (the spacer has a height in a range of 7µm to 50µm). However, one of ordinary skill in the art would have been led to recited range through routine experimentation and optimization.  Applicant has not disclosed that the recited range is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the spacer has a height in a range of 7µm to 50µm in the substrate of Hashimoto in view of Minowa and Nagata for the purpose of obtaining a bigger cell gap.
Regarding claim 8, Hashimoto discloses a substrate, in at least figs.1-5C, 7A, 11A and 12A, comprising: 
a base layer (201); and 
a plurality of spacers (205) disposed on the base layer (see at least figs.3, 7A, 11A and 12A); and
an alignment film (an alignment film, para.143 and 156) disposed on the base layer and each spacer, 
wherein the alignment film has a curved portion overlying the spacer and a region adjacent to the curved portion and contacting the base layer (see fig.3 and para.143 and 156, the alignment film does not shown in fig.3, but it will have the curved shape as the spacer and overlapping the spacer), 
wherein a cross section of the curved portion has at least one region having a curvature (see fig.3, para.143 and 156),

wherein, when a normal pitch of the plurality of spacers is P, a standard deviation of the numbers of the spacers in a square region having sides of length 10P is 2 or less (see at least annotated figs.7A, 11A and 12A above discloses a standard deviation is 2 or less), and
wherein the plurality of spacers are arranged such that a distribution of a pitch between adjacent spacers is represented by a spacing normal distribution diagram, wherein a pitch between adjacent spacers is represented on an x-axis of the diagram and a ratio of adjacent spacers having a given pitch is represented on the y-axis of the diagram, wherein a sum of all ratios of adjacent spacers having a given pitch is 1 (see at least annotated fig.7A above, there are 8 Pitch C, 6 Pitch A, 6 Pitch B, 4 Pitch D and 4 Pitch E, which forms a spacing normal distribution diagram; Also, see each of annotated figs.11A and 12A forms a spacing normal distribution diagram as well) wherein a full width at half maximum (FWHM) height of the spacing normal distribution diagram is in a range of 0.5 µm to 1000 µm (see annotated fig.7A above, suggestion to increase to the size of the original fig.7A for the measurement purpose. The Examiner measured and calculated: FWHM=Pitch B-Pitch A=1/6 times the diameter of spacer=1/6 times 28 µm=4.67µm, para.129 discloses the diameter of spacer 205 is 28 µm; For figs.11A and 12A, The Examiner measured and calculated in a similar ways as the fig.7A and find out: FWHM=Pitch I-Pitch D=56 µm in fig.11A (6 Pitch A, 5 Pitch B, 5 Pitch C, 3 Pitch D, 1 Pitch E and 1 Pitch F, 1 Pitch G, 3 Pitch H, 3 Pitch I and  1 Pitch J in fig.12A); and FWHM=Pitch D-Pitch A=168 µm in fig.11B (6 Pitch A, 10 Pitch B, 3 
Hashimoto does not explicitly disclose a cross section of the region adjacent to the curved portion has a curved shape, wherein a center of curvature of the curved shape is outside the cross section of the region adjacent to the curved portion, and when four spacers among the plurality of spacers are selected to form a closed figure that is a quadrangle, the quadrangle having no other spacers therein, and no other spacer directly contact the quadrangle, a ratio of a number of sides having the same length among sides of the quadrangle is 40% or less, each length of a side being defined as a pitch.
Minowa discloses a substrate, in figs.1-3, a cross section of the region (a region corresponding to the connection portion A) adjacent to the curved portion (see figs.2 and 3, para.18 discloses the spacer can be formed on either sides of the substrate) has a curved shape (see figs.2 and 3, see para.10, 11 and 17 disclose the cross section of the tapered portion of the spacer has a curved shape, so that the alignment film formed over the tapered portion has the curved shape corresponding to the tapered portion as well), wherein a center of curvature of the curved shape is outside the cross section of the region adjacent to the curved portion (see figs.2 and 3, see para.10, 11 and 17) for 
Nagata discloses a substrate, in at least figs.1-8, when four spacers (24) among the plurality of spacers are selected to form a closed figure that is a quadrangle (see annotated fig.8 below), the quadrangle having no other spacers therein, and no other spacer directly contact the quadrangle (see annotated fig.8 below), a ratio of a number of sides having the same length among sides of the quadrangle is 40% or less (see annotated fig.8 below, it is 0%), each length of a side being defined as a pitch (see annotated fig.8 below) for the purpose of forming spacers in both non-display region and display region to control the space between two substrates (para.42 and 53).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a cross section of the region adjacent to the curved portion has a curved shape, wherein a center of curvature of the curved shape is outside the cross section of the region adjacent to the curved portion, and when four spacers among the plurality of spacers are selected to form a closed figure that is a quadrangle, the quadrangle having no other spacers therein, and no other spacer directly contact the quadrangle, a ratio of a number of sides having the same length among sides of the quadrangle is 40% or less, each length of a side being defined as a pitch as taught by Minowa and Nagata respectively in the substrate of Hashimoto for the purpose of obtaining a liquid crystal display device with no orientation abnormality by performing rubbing normally and forming spacers in both non-display region and display region to control the space between two substrates.
Regarding claim 9, Hashimoto discloses the cross section of the curved portion has a maximum curvature of about 2000 mm-1 or less (the curvature=1/radius=1/14µm=71 mm-1, para.129 discloses the columnar spacer 205 has diameter of 28 µm, the alignment layer has the same/similar maximum curvature as the columnar spacer)
Regarding claim 10, Hashimoto discloses the cross section of the curved portion does not include a curvature of 0 mm-1(see fig.3 and para.143 and 156).
Regarding claim 12, Hashimoto discloses the alignment film has a width in a range of 1µm to 80µm (about 28µm, para.129, the thickness of the alignment film itself is very thin like 0.1 µm which is well-known).
Regarding claim 14, Hashimoto discloses an optical device, in figs.1-5C and 11A, comprising: 
the substrate of claim 8 (see the rejection of claim 8 above); and 
a second substrate (101) disposed opposite to the substrate (see fig.3), wherein a gap (see fig.3) is maintained between the substrate and the second substrate by the spacer (see fig.3). 
Regarding claim 15, Hashimoto discloses a liquid crystal material (206) is present in the gap between the substrate and the second substrate (see fig.3). 
Regarding claim 16, Hashimoto discloses the curved portion is a hemispherical portion (see fig.3).
Regarding claim 18, Hashimoto discloses an optical device, in figs.1-5C and 11A, comprising: 
the substrate of claim 1 (see the rejection of claim 1 above); and 



Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kanari US 2012/0236237 (at least figs.7A, 7B and 10) discloses a spacing normal distribution diagram and when four spacers among the plurality of spacers are selected to form a closed figure that is a quadrangle, the quadrangle having no other spacers therein, and no other spacer directly contact the quadrangle, a ratio of a number of sides having the same length among sides of the quadrangle is 40% or less, each length of a side being defined as a pitch as well. 
Also, Nagata US 2012/0050653 (figs.1-8) can be a primary reference as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JIA X PAN/Primary Examiner, Art Unit 2871